UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-7843 4Kids Entertainment,Inc. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 13-2691380 (I.R.S. Employer Identification No.) 53 West 23rd Street New York, New York10010 (212)758-7666 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.YesoNo ý Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the court. Yes o No o As of May 14, 2012, the number of shares outstanding of the common stock of 4Kids Entertainment, Inc., par value $.01 per share was 13,653,824. 4Kids Entertainment,Inc. and Subsidiaries Table of Contents Page # Part I—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as ofMarch 31, 2012(Unaudited) and December 31, 2011 2 Consolidated Statements of Operations (Unaudited) for the three months ended March 31, 2012 and 2011 3 Consolidated Statement of Comprehensive Income (Unaudited) for the three months ended March 31, 2012 and 2011 4 Consolidated Statement of Shareholders’ Deficit for the three months ended March 31, 2012 (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) for the three months ended March 31, 2012 and 2011 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 Part II—OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A Risk Factors 35 Item 6. Exhibits 36 Signatures 37 Part I – FINANCIAL INFORMATION Item 1. Financial Statements. 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2012 and DECEMBER 31, 2011 (In thousands of dollars, except share data) March 31, December 31, 2011 ASSETS: (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Current assets of discontinued operations — 18 Total current assets Property and equipment - net Accounts receivable - noncurrent, net Film and television costs - net Other assets - net Total assets $ $ LIABILITIES AND DEFICIT: Liabilities not subject to compromise: Current Liabilities: Due to licensors $ $ Accounts payable and accrued expenses Current liabilities of discontinued operations Deferred revenue Total current liabilities Deferred rent Total liabilities not subject to compromise Liabilities subject to compromise Total liabilities Commitments and contingencies (Note 10) 4Kids Entertainment, Inc. shareholders’ deficit Preferred stock, $.01 par value – authorized 3,000,000 shares; none issued — — Common stock, $.01 par value - authorized 40,000,000 shares;issued 15,777,711 shares; outstanding13,653,824 shares at March 31, 2012 andDecember 31, 2011 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Less cost of 2,123,887 treasury shares at March 31, 2012 and December 31, 2011 ) ) Total equity of 4Kids Entertainment, Inc. shareholders Noncontrolling interests related to discontinued operations ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ See notes to consolidated financial statements. 2 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED MARCH 31, 2 (In thousands of dollars, except share data) Three Months Ended March 31, Net revenues: Service revenue $ $ Other revenue — Total net revenues Costs and expenses: Selling, general and administrative Amortization of television and film costs Total costs and expenses Loss from operations ) ) Other income (expense): Interest income — 57 Loss on sale of investment securities — ) Total other expense — ) Loss from continuing operations before reorganization and litigation items ) ) Reorganization items ) — Gain on litigation — Income (loss) from continuing operations ) Loss from discontinued operations (3 ) ) Net income (loss) ) Loss attributable to noncontrolling interests, discontinued operations 1 Net income (loss) attributable to 4Kids Entertainment, Inc. $ $ ) Per share amounts: Basic and diluted earnings (loss) per share attributable to 4Kids Entertainment, Inc. common shareholders Continuing operations $ $ ) Discontinued operations — Basic and diluted earnings (loss) per share attributable to 4Kids Entertainment, Inc. common shareholders $ $ ) Weighted average common shares outstanding: Basic Diluted Net income (loss) attributable to 4Kids Entertainment, Inc.: Income (loss)from continuing operations $ $ ) Loss from discontinued operations (3 ) ) Loss attributable to noncontrolling interests, discontinued operations 1 Net (loss) income from discontinued operations (2 ) Net income (loss) attributable to 4Kids Entertainment, Inc. $ $ ) See notes to consolidated financial statements. 3 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) (In thousands of dollars and shares) Three Months Ended March 31, Net income (loss) $ $ ) Translationadjustment ) 7 Total comprehensive income (loss) $ $ ) See notes to consolidated financial statements. 4 4KIDS ENTERTAINMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS’ DEFICIT THREE MONTHS ENDED MARCH 31, 2012 (UNAUDITED) (In thousands of dollars and shares) 4Kids Entertainment, Inc. Shareholders’ Common Stock Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income Less Treasury Stock Total Equity of 4Kids Entertainment, Inc. Shareholders’ Non-controlling Interests Total Shareholders’ Deficit Shares Amount BALANCE, DECEMBER 31, 2011 $ $ $ )
